Citation Nr: 1453889	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left eye disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.

3.  Entitlement to service connection for scar, right chest.

4.  Entitlement to service connection for right hip disability.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ankle disability.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head injury.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1999.

These matters come to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2010, a statement of the case was issued in August 2010, and a substantive appeal was received in August 2010.

The Veteran testified at a RO hearing in November 2011; the transcript is of record.

The issues of entitlement to service connection for left eye and low back disabilities, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2011 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for right chest scar, right hip disability, left ankle disability, left knee disability, residuals of head injury, and bilateral hearing loss.  

2.  In an August 2007 rating decision, the RO denied entitlement to service connection for low back disability, and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left eye disability.

3.  Additional evidence received since the RO's August 2007 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for low back disability and left eye disability, and raises a reasonable possibility of substantiating the claims of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for right chest scar, right hip disability, left ankle disability, left knee disability, residuals of head injury, and bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The August 2007 RO decision which denied entitlement to service connection for low back disability, and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left eye disability, is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the August 2007 RO decision which denied entitlement to service connection for low back disability, and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left eye disability, and the claims of service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 2011 submission the Veteran withdrew his appeal as to the issues of entitlement to service connection for right chest scar, right hip disability, left ankle disability, left knee disability, residuals of head injury, and bilateral hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 1999, the Veteran filed an original claim of service connection for left eye disability.  The claim was denied in a September 2000 rating decision.  Due to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), the Veteran's claim was readjudicated and denied in a June 2001 rating decision.  The basis of the denial was a finding of no chronic eye disability.

In March 2007, the Veteran filed an original claim of service connection for low back disability and a claim to reopen entitlement to service connection for left eye disability.  In an August 2007 rating decision, the RO denied entitlement to service connection for a low back disability on the basis of negative service treatment records and a finding of no current low back disability; and, determined that new and material evidence had not been received to reopen entitlement to service connection for left eye disability.  The Veteran filed a notice of disagreement in May 2008 and a statement of the case was issued in December 2008.  The statement of the case referenced receipt of private treatment records in August 2008; however, it is not clear that such records were considered in continuing the denial of the claims.  The Veteran did not file a substantive appeal, and the August 2007 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In January 2010, the Veteran filed a claim to reopen both issues.  In support of his claims he submitted additional private treatment records.  Such treatment records reflect post-service treatment related to the left eye and low back.  The Veteran also testified at a November 2011 RO hearing pertaining to his claimed injuries sustained during service.  The statements from the Veteran were not previously of record.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claims of service connection for left eye disability and low back disability are reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for left eye disability and low back disability are reopened and to this extent the appeal is allowed.

Entitlement to service connection for scar, right chest, is dismissed.

Entitlement to service connection for right hip disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ankle disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head injury is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Left eye

Initially, the Board acknowledges that in a July 2013 VA Administrative Decision it was determined that the Veteran sustained an eye injury on May 2, 1998, due to his willful misconduct and thus was not entitled to benefits.  See 38 C.F.R. § 3.1(n).  Upon review of the service treatment records on file, while it is clear that the Veteran was intoxicated when he sustained injury to his left eye, there was no subsequent line of duty determination which constituted a bar to benefits.  Likewise, the Veteran was discharged honorably in March 1999.  Thus, the Board finds that there is no bar to the Veteran seeking compensation for his claimed left eye disability.  The Board further notes that under 38 C.F.R. § 3.1(n), a service department finding of willful misconduct is binding on VA.  In this case, no such service department finding was made.  

With regard to the merits of his claim, service treatment records reflect that in May 1998 the Veteran sustained a puncture wound to the left side of his face sustaining a corneal abrasion.  The Veteran asserts that he has a left eye disability as a result of the injuries sustained in May 1998.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury creating additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In light of the above, the Veteran should be afforded a VA examination to assess the nature and etiology of any left eye disability.  

Low back

The Veteran asserts that he injured his back during service.  Specifically, he states that he injured his back while changing the tracks on an M-181 tank.  T. at 15.  Another time he was in the gunnery "just sitting there" and he experienced back pain.  T at 16.  

A March 1994 service record reflects complaints of low back pain.  The assessment was mechanical low back pain/strain.  A November 1995 service record reflects complaints of back pain for one week.  The assessment was possible muscle strain.

In light of the Veteran's lay assertions and the documented in-service complaints, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain whether any left eye disability is related to service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner should respond to the following:

a)  Please state whether the Veteran has a disability affecting the left eye, and state whether any such disability is an acquired disability or a developmental defect.  

b)  For any and all developmental defects of the eye: was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  For any current acquired disability of the left eye, is such disability causally related to service, to include the May 1998 injury?  

The examiner must provide reasons for the opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of any low back disability.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner should respond to the following:

a)  Please state whether the Veteran has a low back disability.

Consideration should be given to the diagnoses of record.

b)  Please state whether it is at least as likely as not (a 50 percent or higher degree of probability) that a low back disability had its onset during his period of service or is otherwise related to the Veteran's period of service, to include the reported injuries and documented in-service incidents.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  If either of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


